J-A31001-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                     IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

GARRETT STEVEN BROWN

                            Appellant                 No. 443 MDA 2015


           Appeal from the Judgment of Sentence February 24, 2015
                In the Court of Common Pleas of York County
             Criminal Division at No(s): CP-67-CR-0005821-2014


BEFORE: PANELLA, J., LAZARUS, J., and PLATT, J.*

MEMORANDUM BY PANELLA, J.                         FILED JANUARY 29, 2016

        Appellant, Garrett Steven Brown, appeals from the judgment of

sentence entered after he was convicted of driving under the influence of

alcohol (“DUI”) and resisting arrest. Brown argues that the arresting officer

violated his right against unreasonable searches.     After careful review, we

affirm.

        The Commonwealth charged Brown with five counts of DUI, one count

of resisting arrest, and one count of driving a vehicle at an unsafe speed.

Brown filed a pre-trial suppression motion, challenging the basis for the

traffic stop. At the suppression hearing, the Commonwealth presented the


____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-A31001-15


testimony of Officer Michael Jordan, Patrol Officer for the West Manchester

Township Police Department.

      Officer Jordan’s testimony can be summarized as follows. In the early

morning of August 18, 2014, Officer Jordan observed a vehicle travelling “a

lot faster than normal.” N.T., Suppression Hearing, 12/17/14, at 5. As he

continued to observe the vehicle, it approached a red stop light aggressively,

and proceeded to spin its tires when making a left turn after the light turned

green. Officer Jordan proceeded to follow the vehicle.

      As he was following the vehicle, it sped up and continued to pull away

from him. There were no other vehicles on the street, parked or in motion,

no pedestrians, and no unusual driving conditions. The vehicle proceeded

down the residential street until it made a left turn into a driveway. Officer

Jordan turned on his emergency lighting and pulled into the driveway.

Brown had already exited his vehicle and was heading to the door of his

residence when Officer Jordan detained him.

      The trial court found Officer Jordan’s testimony credible, and denied

Brown’s motion to suppress. Thereafter, Brown stipulated to the contents of

the affidavit of probable cause and the transcript of the suppression hearing.

Furthermore, Brown stipulated that Officer Jordan “had cause to file the

resisting arrest charge and that charge is valid.” N.T., Trial, 2/24/15, at 2.

The trial court proceeded to convict Brown of DUI and resisting arrest, and




                                    -2-
J-A31001-15


imposed an aggregate sentence of two years’ probation. This timely appeal

followed.

      On appeal, Brown argues that Officer Jordan lacked sufficient probable

cause to stop him.     The Commonwealth counters that Officer Jordan had

reasonable suspicion to stop Brown to investigate whether Brown was

intoxicated.    We review a challenge to a trial court’s refusal to suppress

evidence pursuant to the following well established standard of review.

      [W]e are limited to determining whether the factual findings are
      supported by the record and whether the legal conclusions
      drawn from those facts are correct. We may consider the
      evidence of the witnesses offered by the prosecution, as verdict
      winner, and only so much of the defense evidence that remains
      uncontradicted when read in the context of the record as a
      whole.

Commonwealth v. McAliley, 919 A.2d 272, 275-276 (Pa. Super. 2007)

(citation omitted). “Moreover, if the evidence supports the factual findings

of the suppression court, this Court will reverse only if there is an error in

the legal conclusions drawn from those findings.” Commonwealth v.

Powell, 994 A.2d 1096, 1101 (Pa. Super. 2010) (citation omitted).

      The quantum of proof necessary to make a vehicle stop on suspicion of

a violation of the motor vehicle code is governed by 75 Pa.C.S.A. § 6308(b),

which states:

      (b) Authority of police officer.—Whenever a police officer is
      engaged in a systematic program of checking vehicles or drivers
      or has reasonable suspicion that a violation of this title is
      occurring or has occurred, he may stop a vehicle, upon request
      or signal, for the purpose of checking the vehicle’s registration,
      proof of financial responsibility, vehicle identification number or

                                     -3-
J-A31001-15


      engine number or the driver’s license, or to secure such other
      information as the officer may reasonably believe to be
      necessary to enforce the provisions of this title.

75 Pa.C.S.A. § 6308(b) (emphasis supplied).

      Traffic stops based upon suspicion of a violation of the motor vehicle

code under section 6308(b) “must serve a stated investigatory purpose.”

Commonwealth v. Feczko, 10 A.3d 1285, 1291 (Pa. Super. 2010).

      Mere reasonable suspicion will not justify a vehicle stop when the
      driver’s detention cannot serve an investigatory purpose relevant
      to the suspected violation. In such an instance, ‘it is encumbent
      [sic] upon the officer to articulate specific facts possessed by
      him, at the time of the questioned stop, which would provide
      probable cause to believe that the vehicle or the driver was in
      violation of some provision of the Code.’

Id. (emphasis omitted) (citation omitted).

      Brown is correct that a vehicular stop based solely upon suspicion of

violating section 3361 requires probable cause:

      [A] vehicle stop based solely on offenses not ‘investigatable’
      cannot be justified by a mere reasonable suspicion, because the
      purposes of a Terry [v. Ohio, 392 U.S. 1, 88 S. Ct. 1868, 20
L. Ed. 2d 889 (1968)] stop do not exist—maintaining the status
      quo while investigating is inapplicable where there is nothing
      further to investigate. An officer must have probable cause to
      make a constitutional vehicle stop for such offenses.

Commonwealth v. Busser, 56 A.3d 419, 423 (Pa. Super. 2012) (footnote

and citation omitted). Here, however, the trial court concluded that Officer

Jordan had sufficient reasonable suspicion to investigate whether Brown was

intoxicated.




                                    -4-
J-A31001-15


      When this Court evaluates whether an investigative detention is

constitutional, the following principles guide our decision.

          A police officer may detain an individual in order to
          conduct an investigation if that officer reasonably suspects
          that the individual is engaging in criminal conduct. This
          standard, less stringent than probable cause, is commonly
          known as reasonable suspicion. In order to determine
          whether the police officer had reasonable suspicion, the
          totality of the circumstances must be considered. In
          making this determination, we must give due weight to the
          specific reasonable inferences the police officer is entitled
          to draw from the facts in light of his experience. Also, the
          totality of the circumstances test does not limit our inquiry
          to an examination of only those facts that clearly indicate
          criminal conduct. Rather, even a combination of innocent
          facts, when taken together, may warrant further
          investigation by the police officer.

Commonwealth v. Ranson, 103 A.3d 73, 76 (Pa. Super. 2014) (citing

Commonwealth v. Foglia, 979 A.2d 357, 360 (Pa. Super. 2009) (en

banc)).

      As noted previously, Officer Jordan testified that he witnessed Brown

drive at extreme rates of speed through a residential neighborhood, even

though he was unable to verify the exact speed.         See N.T., Suppression

Hearing, 12/17/14, at 9-10.      At the speed Brown was travelling, Officer

Jordan feared that Brown would be unable to stop at a stop sign in the

neighborhood.     See id., at 10.    These circumstances certainly provided

Officer Jordan with sufficient reasonable suspicion to investigate whether

Brown was intoxicated while driving.      We therefore conclude that Brown’s

issue on appeal merits no relief and affirm.



                                      -5-
J-A31001-15


     Judgment of sentence affirmed. Jurisdiction relinquished.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/29/2016




                                   -6-